DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/8/2022 in response to Office Actions 4/8/2022 and 7/18/2022 have been fully considered but they are not persuasive for the following reason.
Regarding claim 22, Applicant argues that Lecinski is not “directly fixed” (page 6). Examiner disagrees, pointing out that there is “direct contact” which means “directly fixed”. Please see the interpretation and detailed analysis in the rejection below.

Regarding claim 24, Applicant’s argument that the tamper evidence ledge of Lecinski is not welded (page 7) is moot in view of Wang in the rejection below.

Response to Amendment
The amendment filed 7/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 22, second to last line, “only the end surface of the tether band remains affixed to the tamper evidence ledge” is unsupported by Figure 9 and not disclosed in the specification. Specifically the term “only”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 22, second to last line, “only the end surface of the tether band remains affixed to the tamper evidence ledge” is unsupported by Figure 9 and not disclosed in the specification. Specifically the term “only” is not disclosed in the specification in context with the tether band, and “surface” is not disclosed anywhere in the specification. In addition, since the terms “end” and “surface” are already broad, how would the term “only” narrow the limitation given only Applicant’s Figures?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. In the second to last line, “only the end surface of the tether band remains affixed to the tamper evidence ledge” is unsupported by Figure 9 and not disclosed in the specification. Specifically the term “only”; therefore the claim is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat 4805792 issued to Lecinski (hereinafter “Lecinski”).
Regarding claim 22, Lecinski teaches a closure (28, Fig 1) for sealing contents within an interior (interior of 10) of a container (10) and remaining coupled (Fig 5) with the container after being unsealed from the container, the closure comprising: 
   a closure portion (portion where 28 engages 18, Fig 4) configured to threadably engage with a finish portion (18, Fig 4) of the container (10); and 
   a tether band (tethering strap 78, Fig 5) configured to disengage and couple the closure portion to the finish portion upon being unthreaded from the finish portion,
   a first end (58, Fig 1) of the tether band defines an end surface (an end surface of first end) that is directly fixed (Fig 5 shows direct contact fixed between 58 and 22) to a tamper evidence ledge (ledge of 22) of the finish portion (18, Fig 4) and a second end (48) of the tether band is fastened to the closure (28) by way of a tether bridge (72, Fig 2), and wherein 
   only the end surface (see U.S.C. 112 rejection above) of the tether band remains affixed to the tamper evidence ledge when the closure portion is unthreaded from the finish portion (insofar as Applicant shows, said end surface of tether band remains affixed to the tamper evidence ledge when the closure portion is unthreaded from the finish portion, Fig 5).

Regarding claim 23, Lecinski further teaches the tether band (tethering strap 78, Fig 5) is attached to the closure portion (portion where 28 engages 18, Fig 4) by way of a multiplicity of thin connections (46,54, Fig 1) that are configured to break when the closure portion is untightened from the finish portion (18, Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lecinski in view of US Pub 20190185219 by Wang (hereinafter “Wang”).
Regarding claim 1, Lecinski teaches a closure (28, Fig 1) for sealing contents within an interior (interior of 10) of a container (10) and remaining coupled (Fig 5) with the container (10) after being unsealed from the container (10), the closure comprising: 
   a closure portion (where 28 engages 18, Fig 4) configured to threadably engage with a finish portion (18, Fig 4) of the container (10); and 
   a tether band (tethering strap 78, Fig 5) having a first end coupled to the finish portion (end of 78 coupled to 18), the tether band configured to disengage and couple the closure portion to the finish portion upon being unthreaded from the finish portion,
   an angled tether bridge (72, Fig 2) coupling the first end (terminal end 58, Fig 1) of the tether band to the closure portion and 
   an angled tamper evidence bridge (74, Fig 2) coupling a second end (starting end 48, Fig 1) of the tether band to a tamper evidence band (skirt extension 36 with 52, Fig 6), 
   the angle of each of which is configured to be nonzero relative to a longitudinal axis of the container when the closure portion is threadably engaged with the finish portion (examiner chooses a longitudinal axis to be a central container opening axis; Fig 5 shows said axis, and that the closure is threadably engaged at non-zero angles indicated by the arrows to the central axis of the closure shown),

but does not explicitly teach that the angles are obtuse and acute.
Wang, however, teaches a similar tethered bottle cap,
wherein when the closure portion is coupled to the container (Fig 1A), a first end of a tether band defines a first end surface (a first end surface of a first end of a tether band 5) that is positioned at an acute angle relative to the finish portion (Fig 1A shows acute angle of said first end surface relative to neck finish portion) and an angled tamper evidence bridge defines a second end surface (Fig 1A, an angled tamper evidence bridge defines a second end surface; bridging sections [0079]) that is positioned at an obtuse angle relative to the finish portion (Fig 1A shows obtuse angle of said second end surface relative to neck finish portion;
	In addition, Wang further teaches welding is known in the art [0050], and retaining collar abuts upper portion of neck including a tamper ledge in Figures 1A and 1C, said welding [0050] necessarily includes the retaining means portion not to be removed [0032] and shown abutting in [0072] and Figures 1A and 1C, necessarily means the end surface is welded to the tamper evidence ledge)

The purpose of an angled tamper evidence and tether band is to perform particular shear deformation testing ([0192]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angles of bands of Lecinski with obtuse and acute angles as taught by Wang in order to advantageously leverage the TMS 5000 Torque Tester to find ideal shear deformation strength ([0192]) thereby ensuring good organoleptic properties (Abstract), as such materials are beneficial to use for low levels of catalyst residues present ([0181]).
	
Regarding claim 2, Lecinski further teaches the tether band (tethering strap 78, Fig 5) is attached to the closure portion (where 28 engages 18, Fig 4) by way of a multiplicity of thin connections (46,54, Fig 1) that are configured to break when the closure portion is untightened from the finish portion (18, Fig 4).

Regarding claim 3, Lecinski further teaches a first end (terminal end 58, Fig 1) of the tether band is directly coupled (Fig 5 shows direct contact between 58 and 22) to a tamper evidence ledge (ledge of 22) of the finish portion (18, Fig 4) and a second end (48) of the tether band is fastened to the closure (28) by way of a tether bridge (72, Fig 2).

Regarding claim 4, Lecinski further teaches the tether bridge (72, Fig 2) is configured to cause the multiplicity of thin connections (46,54, Fig 1) to break apart such that the tether band (tethering strap 78, Fig 5) separates from the closure portion (where 28 engages 18, Fig 4) and assumes the form of a plastic strip (form of 78) coupling the closure portion (where 28 engages 18, Fig 4) to the finish portion (18, Fig 4).

Regarding claim 5, Lecinski further teaches a tamper evidence band (skirt extension 36) configured to be retained by a tamper evidence ledge (ledge of 22) of the finish portion (18, Fig 4).

Regarding claim 6, Lecinski further teaches the tether band (tethering strap 78, Fig 5) is configured to extend into a plastic strip (form of 78) that couples the closure portion (where 28 engages 18, Fig 4) with the tamper evidence band (skirt extension 36), such that the tether band (tethering strap 78, Fig 5) keeps the closure portion (where 28 engages 18, Fig 4) attached to the container (10) after the closure portion is unsealed from the finish portion (18, Fig 4) to access the contents within the container (10).

Regarding claim 7, Lecinski further teaches the tether band (tethering strap 78, Fig 5) is attached to the closure portion (where 28 engages 18, Fig 4) by way of a first multiplicity of thin connections (46); and wherein the tamper evidence band (skirt extension 36) is attached to the tether band (tethering strap 78, Fig 5) by way of a second multiplicity of thin connections (54).

Regarding claim 8, Lecinski further teaches the tamper evidence band (skirt extension 36) is configured to interfere with the tamper evidence ledge (ledge of 22) so as to break the first multiplicity of thin connections (46) and break the second multiplicity of thin connections (54) so as to allow the tether band to extend into a plastic strip (form of 78) that interconnects the closure portion (where 28 engages 18, Fig 4) and the tamper evidence band.

Regarding claim 12, Lecinski further teaches the tether bridge (72, Fig 2) and the tamper evidence bridge (74) are disposed adjacent (Fig 1) to one another along the circumference of the closure and share a line of perforations (weakening line 60, Fig 2, interrupted by bridges, col 2, line2 60-61).

Regarding claim 13, Lecinski further teaches the line of perforations (weakening line 60, Fig 2, interrupted by bridges, col 2, line2 60-61) is configured to facilitate the tether bridge (72, Fig 2) and the tamper evidence bridge (74) tearing apart during loosening of the closure portion (where 28 engages 18, Fig 4) from the finish portion (18, Fig 4).

Regarding claim 24, Lecinski does not explicitly teach that the end surface is welded to the tamper evidence ledge. 

Wang, however, teaches an end surface is welded to a tamper evidence ledge (welding is known in the art [0050], and retaining collar abuts upper portion of neck including a tamper ledge in Figures 1A and 1C, said welding [0050] necessarily includes the retaining means portion not to be removed [0032] and shown abutting in [0072] and Figures 1A and 1C, necessarily means the end surface is welded to the tamper evidence ledge).

The purpose of welding a surface to the ledge is to fix the assembly together ([0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an end surface of the tether band of Lecinski with welding to a ledge as taught by Wang in order to beneficially join the assembly of parts together to prevent loss of parts within the assembly ([0009]), thereby advantageously helping prevent a potential plastic waste stream that could contribute to environmental waste concerns ([0194]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C BALDRIGHI/Examiner, Art Unit 3733              
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731